Action to recover damages for personal injuries and for loss of services, etc. The infant plaintiff, a patron of defendant’s bowling alley, was picking a ball from a rack to take a turn at bowling. The fingers of her right hand were inserted into the holes of the ball; and she placed her left hand between that ball and the adjoining ball. A ball, returning from the pin pit, struck the line of the balls on the rack, and a finger on her left hand was crushed. Judgment entered on the verdict of a jury in favor of plaintiffs reversed on the law, with costs, and the complaint dismissed on the law, with costs. Implicit findings affirmed. There is no evidence of actionable negligence. Lewis, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.